Order, entered July 18, 1969, unanimously affirmed, without costs and without disbursements. In affirming, we construe the order as effective merely as a direction for payment of the sum mentioned therein as interim allowance for legal fees and disbursements incurred by defendant D. Guerrini-Maraldi in connection with his defense and the order shall not be effective in any way to ■ obligate the plaintiff to pay expenses, including attorneys’ fees, thereafter incurred in the defense of the action. A subsequent application, if made, for a further allowance, shall be determined de novo on the basis of proceedings and facts then presented to the court. Furthermore, the determination here shall not have the effect in any way as a precedent for the granting of similar applications by other defendants but such applications, if made, shall also be determined on the basis of the proceedings and facts then presented to the court. Concur — Eager, J. P., Markewich, Tilzer and Bastow, JJ.